 

x
* AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
JESSICA MARIE RAMIREZ (2) Case Number: 19CR1615-KSC
LAUREN CLARK
Defendant’s Attiomey
REGISTRATION NO. 84664298
[]
The Defendant:

pleaded guilty to count(s) COUNT 1 OF THE SUPERSEDING INFORMATION (MISDEMEANOR)

L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count
Title & Section Nature of Offense Number(s)
18:3 ACCESSORY AFTER THE FACT (MISDEMEANOR) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
L] The defendant has been found not guilty on count(s)
XX! Count(s) INFORMATIONS ON AND 8S are dismissed on the motion of the United States.
: $1
Assessment: $10 WAIVED
XX] No fine [| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic.circumstances.

=
era oc Taree

"FILED

\
|

  
   
      

Date of khpositiowefSente

KYW ‘J Y
HON: Karen §/Créwford
UNITED STATES MAGISTRATE JUDGE

 
   

JUL 0.3 2019

ST | aT
3. HlsTRICT COUF
= © CALIFORNIA
STRICT OF CR EpUTY

  

 

CLERK, ¥.
SOUTHERN DI
BY

   
  

 

19CR1615-KSC

 
 

‘
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: JESSICA MARIE RAMIREZ (2) Judgment ~ Page 2 of 2
CASE NUMBER: 19CR1615-KSC

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
30 DAYS

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

C1 ‘The defendant is remanded to the custody of the United States Marshal.

kl The defendant shall surrender to the United States Marshal for this district:
at 12:00 P.M. on OR BEFORE 9/30/2019

 

 

 

O as notified by the United States Marshal.
q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Conor before
CO as notified by the United States Marshal.
CL as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
T have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

19CR1615-KSC
